Exhibit 99.1 Highlights of continuing operations for the three and nine months ended December 31, 2014 included: · Gross customer additions of 354,000 for the third quarter up 6% compared to 333,000 in the second quarter of fiscal 2014. Year to date, gross customer additions are 1,149,000, up 13% year over year. · Net customer additions of 58,000 in the quarter an increase of 53% versus net additions of 38,000 in the third quarter of fiscal 2014. Year to date net additions of 252,000 are up 83% from those realized in fiscal 2014. Customer base up 7% year over year to 4.7 million. · Gross margin of $150.1 million, up 1%. Nine months gross margin of $406.0 million, up 10%. · Base EBITDA from continuing operations of $50.6 million, down 19%. Base Funds from continuing operations of $21.2 million, down 43%. Year to date Base EBITDA is $112.5 million, up 1%. Year to date Base FFO of $60.5 million, down 15%. · Management reaffirms fiscal 2015 Base EBITDA guidance at the high end of the previous $163 million to $173 million range. · Close of the NHS sale results in further debt reduction to $659.4 million down 34% from $1.0 billion a year ago. 1 Message from the Co-Chief Executive Officers Fellow Shareholders, Your management team has committed to reducing Just Energy’s debt and to providing a stable base for the Company’s profitable growth going forward. The third quarter continued to deliver on that commitment. Although fiscal 2015 Q3 showed a decline in EBITDA compared to fiscal 2014, this was due to non-recurring expense items and measurement against an abnormally high Q3 last year. Overall, the quarter was in line with management expectations and we are confident about the underlying performance of the business. Year to date, our Base EBITDA is up 1% versus fiscal 2014 despite a 10% increase in gross margin largely due to $8.5 million in unanticipated legal costs and provisions for the Hurt/Hill lawsuit and our settlement with the Massachusetts Attorney General’s Office. Customer additions were strong with net additions already exceeding those reported for all of fiscal 2014. Just Energy is poised to return to double-digit Base EBITDA percentage growth in fiscal 2016. As has been the case throughout the fiscal year, Just Energy had growth in both gross and net customer additions. All of our marketing channels were effective with the Consumer division adding 187,000 new customers with net additions of 44,000. The Commercial division added 167,000 gross and 14,000 net additions. Overall, our customer base neared 4.7 million, up 7% year over year. Very importantly, these customers have been signed to contracts with higher annual margins than those of customers lost. Financial highlights For the three months ended December 31 (thousands of dollars, except where indicated and per share amounts) Fiscal 2015 Fiscal 2014 % increase (decrease) Sales $ 13 % $ Gross margin 1 % Administrative expenses 41 % Selling and marketing expenses 17 % Finance costs 16 % Profit (loss) from continuing operations1 ) NMF 2 Profit from discontinued operations NMF 2 Profit (loss) 1 ) NMF 2 Profit (loss) per share from continuing operations available to shareholders – basic ) Profit (loss) per share from continuing operations available to shareholders – diluted ) Dividends/distributions )% Base EBITDA from continuing operations2 )% Base Funds from continuing operations2 )% Payout ratio on Base Funds from continuing operations 88
